 In the Matter of AMERICAN DREDGING COMPANYandINDUSTRIAL UNIONOF MARINE AND SHIPBUILDING WORKERS OF AMERICA, LOCAL No. 1Case No. R-3153.Decided October 29,1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election..Mr. Jerome 1. Macht,for the Board.Mr. J. V. Cher' bonnier,of Philadelphia., Pa., for the Company.Mr. Frank A. Evans,of Camden, N. J., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn August 1, 1941, Industrial Union of Marine and ShipbuildingWorkers of 'America, C. I. O., filed with the Regional Director forthe Fourth Region (Philadelphia, Pennsylvania) a petition allegingthat.aquestion',affecting commerce had arisen concerning the represen-tation of employees of American Dredging Company, Philadelphia,Pennsylvania, herein called the Company, engaged in general dredg-ing business, and more particularly in dredging, blasting, and clearingthe channels of navigable waters and the basins and slips in and aboutharbors, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On August 2, 1941, the Na-tional Labor Relations Board, herein called the Board, acting pursuantto Section 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.OnSeptember 30, 1941, the Company, Industrial Union of Marine andShipbuilding Workers of America, Local No. 1, and an attorney forthe National Labor Relations Board entered into a "Stipulation forCertification Upon Consent Election."36 N. L. R. B., No. 100.501 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the stipulation, an election by secret ballot was conductedon October 3,1941, under the direction and supervision of the RegionalDirector among all hourly paid yard employees of the Company, ex-clusive of supervisors, clerks, and employees of the Company's marinecraft, to determine whether or not said employees desired to be repre-sented by Industrial Union of Marine and Shipbuilding Workers ofAmerica, C. I. O.On October 9, 1941, the Regional Director issuedand duly served upon the parties his Election Report.No objectionsto the conduct of the ballot or to the Election Report have been filedby either of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list---------------------------------------60Total ballots cast-------------------------------------------55Total valid ballots cast--------------------------------------55Challenged ballots-------------------------------------------0Blank ballots-----------------------------------------------0Void ballots------------------------------------------------0Ballots cast for Industrial Union of Marine and ShipbuildingWorkers of America, C. I. 0------------------------------- 51Ballots cast against Industrial Union of Marine and Shipbuild-ing Workers of America,C. I. 0----------------------------4Upon the basis of the stipulation, the Election Report, and the entirerecord in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre.sentation of employees of American Dredging Company, Philadelphia,Pennsylvania, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the Act..2.All hourly paid yard employees of the Company, exclusive ofsupervisors, clerks, and employees on the Company's marine craft,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.3.. Industrial Union of Marine and Shipbuilding Workers of Amer-ica,C. I. 0., has been designated and selected by a majority of theemployees in the above-described unit as their representative for thepurposes of collective bargaining and is the exclusive representativeof all the employees in the said unit within the meaning of Section9 (a) of the Act:CERTIFICATION OF REPRESENTATIVESBy virtueof and pursuantto the powervested in the National LaborRelations Boardby Section9 (c) of the National Labor Relations Act, AMERICAN DREDGING COMPANY503IT IS]HEREBYCERTIFIED that Industrial Union of Marine and Ship-building Workers of America, C. 1. 0., has been designated and selectedby a majority of all hourly paid yard employees of American DredgingCompany, Philadelphia, Pennsylvania, exclusive of supervisors, clerks,and employees on the Company's marine craft, as their representativefor the purposes of collective bargaining, and that pursuant to theprovisions of Section 9 (a) of the Act, Industrial Union of Marineand Shipbuilding Workers of America, C. I. 0., is the exclusive rep-resentative of all such employees for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.